NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ROBERT HENDERSON,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3828
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Samantha L.
Ward, Judge.



PER CURIAM.

              Affirmed. See DuBoise v. State, 520 So. 2d 260 (Fla. 1988); Tucker v.

State, 459 So. 2d 306 (Fla. 1984); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Budd v. State, 477 So. 2d 52 (Fla. 2d DCA 1985); McMillan v. State, 832 So. 2d

946 (Fla. 5th DCA 2002); Hart v. State, 761 So. 2d 334 (Fla. 4th DCA 1998).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.